DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without specific metallic material possessing the negative Poisson’s ratio being disclosed, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Neither of the specification or claims disclose the specific metallic material possessing the negative Poisson’s ratio, this metallic material being essential to the practice of the invention.  Paragraph [0004] of the specification fails to recite the specific metallic material that should be used for the tubular structure of the claimed bullet and method.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 1, the meaning of, “A bullet with a negative Poisson’s ratio effect”, is indefinite because it is unclear what comprises a negative Poisson’s ratio effect? 
 
In lines, 13-14, “which is a tubular structure having the negative Poisson's ratio effect”, is indefinite for the same reason.

The invention discloses that the tubular section of the bullet comprises a material having a negative Poisson’s ratio.  Paragraph [0005] of the specification explains that the bullet made from the material comprising a negative Poisson’s ratio has the characteristic of reducing energy loss due to frictions between the bullet and the gun barrel.  Paragraph [0018] explains that the lateral expansion of the bullet is reduced when passing through the barrel due to the properties of the material comprising the negative Poisson’s ratio, thereby reducing the energy loss due to friction between the bullet and the gun barrel.  The examiner suggests that the applicant consider incorporating this disclosure into claim 1.

In claim 1, line 3, the meaning of, “the bullet having a negative Poisson's ratio design”, is indefinite because it is unclear what comprises a negative Poisson’s ratio design?
In claim 1, line 4, “a conical tail of the bullet and a tip of the bullet each with a matching design”, is indefinite because the meaning of “a matching design” is unknown.

	In claim 1, line 8, it is unclear whether the term, “a plurality of holes”, refers to the “alternating transverse and vertical holes”, recited in line 7, or to a different plurality of holes?
 	
Additionally, in claim 1, line 8, “a center axis of one hole”, is indefinite because it is unknown which axis is defined by the term, “a center axis”.  Is the center axis, the central longitudinal axis of each hole, or is a different axis being contemplated?

In claim 2, line 1, “The bullet with the negative Poisson’s ratio effect”, is indefinite for the same reason noted above.

In claims 3 and in claim 4, line 2, the language, “characterized in that”, is at best redundant, and should be deleted.

In claim 3, lines 2-3 and in line 14, “the negative Poisson’s ratio effect”, is indefinite for the same reason as noted above.

In claim 3 and in claim 4, line 1, the preamble of both claims, “A method of designing the bullet”, is confusing because the body of each claim recites the steps of fabricating the bullet and conducting experimental tests with the bullet (section 3 of the claims 3 and 4, lines 13-15), method steps which exceed a method of designing a bullet.  Absent the steps of fabricating the bullet and conducting experimental tests with the bullet, designing a bullet as per sections 1 and 2 of claims 3 and 4 would not constitute statutory subject matter.

In claim 3 and in claim 4, lines 8-10, it is unclear what comprises “a designed ideal negative Poisson’s ratio tubular structure”. Ideal in what sense?

 In claim 3 and in claim 4, lines 9-11, it is unclear with specific structure of the bullet is being referred to in the limitation, “other parts of the bullet” and “detailed components”.

In claim 3 and claim 4, lines 14-15, the definition of “ideal deformation requirements” and “actual use requirements” is unknown.

In claim 4, line 1, and in line 13, “the negative Poisson’s ratio effect”, is indefinite for the same reason as noted above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.  
JP H06137799 A (NAGAI KANEHIRO) has been cited to show a prior art use of a bullet 4 comprising a bullet component 6 with a negative Poisson’s ratio, the bullet component 6 reducing drag/friction of the bullet in the gun barrel.
Ou et al. (9,908,295 B2) and Boyce et al. (US 2011/0059291 A1) have been cited to show prior art examples of additive manufacturing of structures or components comprising a negative Poisson’s ratio.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641